Citation Nr: 1200002	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  08-08 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for a service-connected psychiatric disability diagnosed as major depression and anxiety disorder.

2.  Entitlement to an initial disability rating in excess of 10 percent for a service-connected low back strain.

3.  Entitlement to a total rating based on individual disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from June 2001 to April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which granted service connection for major depression with a 30 percent disability rating and granted service connection for low back strain with a 10 percent disability rating.  Both disability ratings are effective May 2005. 

Subsequently, the Veteran filed a claim for service connection for posttraumatic stress disorder (PTSD) which was denied.  Claims for service connection for psychiatric disabilities, including posttraumatic stress disorder (PTSD), may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  Accordingly, once service connection was established for depression, it was established for all psychiatric disabilities no matter the diagnosis.  The Board has recharacterized the issue involving an increased disability rating for the Veteran's psychiatric disability to more accurately reflect the diagnosis on the most recent Compensation and Pension examination.  

The Veteran has claimed she cannot work because of her service-connected disabilities and, accordingly, that issue has been added to her increased rating claims on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Veteran asserts that she warrants disability ratings in excess of those assigned for her service-connected psychiatric and low back disabilities.  She has claimed that these service-connected disabilities render her unemployable.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The most recent psychiatric Compensation and Pension examination was conducted in January 2009.  Subsequent VA mental health treatment records indicate suicidal symptoms which were not present at the time or the Compensation and Pension examination.  Accordingly, another examination is warranted.  

The last Compensation and Pension of the spine was conducted in July 2007.  The examination report is unclear as to the degree at which pain is present throughout the range of motion of the spine.  In December 2008 a VA general medical Compensation and Pension examination was conducted.  The examination notes the ranges of motion of the spine and that pain is present on range of motion, but does not indicate the range in degrees that painful motion is present.  Accordingly, another examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one). 

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records (inpatient and outpatient) related to treatment for her service-connected spine disability and mental health treatment records for treatment for her service-connected psychiatric disability for the period of time from March 2009 to the present.

2.  Following the above, schedule the Veteran for a VA psychiatric examination to determine the nature and extent of her service-connected psychiatric disability.  The report of examination should include a detailed account of all manifestations of psychiatric pathology found to be present.  If there are different psychiatric disorders, the examiner should reconcile the diagnoses and should specify which symptoms are associated with which disorders.  If certain symptomatology cannot be disassociated from one disorder or another, it should be specified.  The examiner should describe how the symptoms of the service-connected psychiatric disability affect the Veteran's social and industrial capacity.  The examiner should indicate if the Veteran's service-connected psychiatric disability alone, or in concert with her other service-connected disabilities, render her unemployable.  All necessary special studies or tests including psychological testing are to be accomplished.  The examiner should assign a numerical code under the Global Assessment of Functioning Scale (GAF).  It is imperative that the examiner include a definition of the numerical code assigned.  Thurber v. Brown, 5 Vet. App. 119 (1993).  The diagnosis must be in accordance with the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4TH ed. 1994).  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to the examination.

3.  Schedule the Veteran for an examination to determine the present severity of the lumbar spine disability.  The examination report should include a detailed account of all low back pathology found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner should review the medical evidence of record.  The examiner should:

(a)  Conduct range of motion studies in the thoracolumbar spine including after repetitive movement accounting for any limitations due to pain, weakness, fatigability, or incoordination.  Specifically indicate if the Veteran has pain on motion and the degree of range of motion that the onset of pain begins and ends.  

(b)  State whether the Veteran has ankylosis in the thoracolumbar spine.

(c)  Indicate if the Veteran has intervertebral disc syndrome and if so, assess whether the she has had any incapacitating episodes (bed rest prescribed by a physician) due to flare-ups in the thoracolumbar spine in the past 12 months, and if so, the duration of such episodes.  The examiner should indicate what objective basis and records that support the report of incapacitating episodes.

(d)  Separately assess any neurological impairment as a result of the lumbar disability, including complaints of sciatica and pain in the lower extremities and state whether any impairment is analogous to mild, moderate, or severe incomplete paralysis, neuritis, or neuralgia. The examiner should identify the nerve(s) affected.

(e)  The examiner should indicate if the Veteran's service-connected low back disability alone, or in concert with her other service-connected disabilities, render her unemployable.

In addition, the VA examination must take into consideration any orthopedic manifestations of the lumbar spine disability to include additional functional impairment due to pain in accordance with 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202   (1995).  A rationale for all opinions must be provided.  The claims file must be reviewed in conjunction with the examination.

4.  Review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the medical examination report does not include adequate responses to the opinions requested, it must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

5.  Then readjudicate the Veteran's claims for increased disability ratings and TDIU.  If any of the benefits sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and her representative afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

